     Case 1:21-cv-01170-NONE-BAM Document 5 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE I. GOMEZ,                                    Case No. 1:21-cv-01170-NONE-BAM
12                        Plaintiff,                     ORDER GRANTING MOTIONS TO
                                                         PROCEED IN FORMA PAUPERIS
13            v.                                         (Docs. 2, 4)
14    KINGS COUNTY SHERIFF                               ORDER DIRECTING PAYMENT OF
      DEPARTMENT, et al.,                                INMATE FILING FEE BY KINGS COUNTY
15                                                       JAIL
                          Defendants.
16

17
            Plaintiff Jesse I. Gomez (“Plaintiff”) is a county jail inmate proceeding pro se in this civil
18
     rights action under 42 U.S.C. § 1983.
19
            On August 2, 2021, Plaintiff filed a motion to proceed in forma pauperis pursuant to 28
20
     U.S.C. § 1915. (Doc. 2.) On August 16, 2021, as directed by the Court, Plaintiff filed a statement
21
     of his inmate account at the Kings County Jail. (Doc. 4.) Taken together, Plaintiff has made the
22
     showing required by § 1915(a) and accordingly, and the request to proceed in forma pauperis will
23
     be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
24
     § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent
25
     (20%) of the preceding month’s income credited to Plaintiff’s trust account. Kings County Jail is
26
     required to send to the Clerk of the Court payments from Plaintiff’s trust account each time the
27
     amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C.
28
                                                         1
     Case 1:21-cv-01170-NONE-BAM Document 5 Filed 08/17/21 Page 2 of 2


 1   § 1915(b)(2).

 2          Accordingly, IT IS HEREBY ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis, (Docs. 2, 4), is GRANTED;

 4               2. The Sheriff of Kings County Jail or his or her designee shall collect payments

 5          from Plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of

 6          the preceding month’s income credited to the prisoner’s trust account and shall

 7          forward those payments to the Clerk of the Court each time the amount in the account

 8          exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 9          been collected and forwarded to the Clerk of the Court. The payments shall be clearly

10          identified by the name and number assigned to this action;

11               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12          Plaintiff’s in forma pauperis application on the Sheriff of the Kings County Jail, via the

13          Court’s electronic case filing system (CM/ECF); and

14               4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

15          Department, U.S. District Court, Eastern District of California.

16
     IT IS SO ORDERED.
17

18      Dated:        August 17, 2021                         /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
